Opinion by
Smith, J.,
The written' agreement between Russe and O’Brien, having been destroyed or mislaid, secondary evidence of its contents was introduced. From this evidence it appears that Russe, in consideration of 120.00 a year, gave O’Brien, the right to erect and maintain billboards on the land mentioned in the agreement, for one year, with the right of continuance thereafter from year to year. Pursuant to this agreement, O’Brien erected the boards, and maintained them for about eight years under *129Russe and his successor in title. March 27, 1901, he received from the latter notice to remove his boards ^by May 1, 1901. The question here is whether his rights under the agreement were terminated by this notice or otherwise ended on the latter date.
It is not material whether the agreement is called a lease, a license or a privilege. The rights of .the parties do not depend on the descriptive name applied to it by either, but on the legal effect of its provisions. No particular words are necessary to constitute a lease, or to create the relation of landlord and tenant. Any language by which the possession is transferred for a limited time, for a stipulated return, creates a tenancy and is in effect a lease. Here, the agreement, in giving the defendant the right to maintain the boards, necessarily gave him the right to occupy the quantum of land required for such maintenance. It gave him an estate in the land thus occupied, for one year certain, and thereafter from year to year. In legal effect, therefore, it was a demise of the land occupied, and established between the parties the relation of lessor and lessee. The lessor evidently regarded it in this light, since in his receipts he describes the price paid as “ rent ” or “ rental,” and in his notice designed to end the tenancy he required the defendant to remove his boards from “ the land leased off me.”
The tenancy having become one from year to year, the lessor could determine it only by notice to quit given three months before the close of a year. The year ended May 1. The notice was given March 27. Being less than three months before the end of the current year, it was insufficient to end the tenancy, even if sufficient in terms. When the lessor, on March 27,1901, made the agreement under which the plaintiff claims, the defendant had the right to remain in possession for a year from the first of May following.
Judgment affirmed.